

Loan Agreement
 
between
 
1.         Reederei Hartmann GmbH & Co. KG,
 
a company organised and existing under the laws of Germany, with registered
office at Neue Straße 24 – 26789 Leer, Germany, represented by the general
partner Reederei Alfred Hartmann Verwaltungsgesellschaft mbH, same represented
by the managing director, Dr. Niels Hartmann
 
 – hereinafter referred to as “RHKG” -
 
and
 
2.         Suresh Capital Maritime Partners Germany GmbH
 
a company organised and existing under the laws of Germany, with registered
office at Garrelsstrasse 14, 26789 Leer, Germany, represented by the by the
managing director, Mr. Jason Morton
 
– hereinafter referred to as the “SCMP” –
 
WHEREAS
 
1.
RHKG and SCMP are both limited partners in ATL Offshore GmbH & Co. “ISLE OF
AMRUM” KG, (the “KG”), with a subscribed share-capital of EUR 3,355,000.00 on
part of RHKG and EUR 10,125,000.00 on part of SCMP; and

 
2.
SCMP has not and remains unable to provide to the KG the part of the subscripted
share-capital; namely € 6,050,000.00 have not been paid in, up to the date of
signature of this agreement; and

 
3.
the KG has entered into a shipbuilding contract dated January 30th 2007, for the
construction of one anchor handling tug supply vessel with FINCANTIERI -
Cantieri Navali Italiani S.p.A. of Genoa, Italy (hereinafter “FINC”), bearing
FINC’s hull number 6168 (the “Vessel”). Such contract, as may have been from
time to time altered or amended, is hereinafter referred to as the “Shipbuilding
Contract”; and

 
4.
the KG has, together with 11 other KG’s, entered into a Loan, Guarantee Facility
and Credit Facility Agreement dated December 19th, 2008 with Norddeutsche
Landesbank Girozentrale, Hannover, Germany (“Nord/LB”) as lender for the
provision of part-financing of the purchase price of the Vessel (“Nord/LB Senior
Loan Facility”); and

 
 
1/9

--------------------------------------------------------------------------------

 

5.
there are on-going discussions between the KG and Nord/LB about an increase in
Nord/LB’s loan commitment, such increase being, inter alia, subject to an
increase of a SACE-guarantee having been provided in respect of the existing
Nord/LB Senior Loan Facility (the “Nord/LB Loan Increase”); and

 
6.
WHEREAS it is a condition precedent of the Nord/LB Senior Loan Facility that the
equity in the KG is fully paid up prior to disbursement of the relevant loan
tranche to the KG; and

 
7.
RHKG is prepared to provide additional funds in order to allow for this
condition to be fulfilled; and

 
8.
In order to be able to provide such funds, RHKG has entered into a loan
agreement with FINC dated March 2, 2010 as from time amended (the “FINC-Loan”).

 
THE PARTIES THEREFORE NOW AGREE AS FOLLOWS:
 
A.
Loan from RHKG to SCMP
 
I.
Grant and Purpose of the SCMP-Loan

 
1.
RHKG grants a loan to SCMP in the amount of € 6,050,000.00 (in words: Euro six
million and fifty thousand) (the “SCMP Loan”).

 
2.
The SCMP Loan is intended to allow SCMP to make payment of the share-capital to
the KG. The SCMP-Loan shall therefore be paid within 2 banking days of signing
hereof for and on behalf of SCMP directly to the bank-account of the KG set out
in cl. C. 1. below, such payment being explicitly designated as payment of
share-capital for SCMP.

 
II.
Interest on the SCMP-Loan

 
1.
The SCMP Loan shall bear interest of 6% p.a. Interest shall be calculated on the
basis of the exact number of days outstanding, the exact amount outstanding and
a 360 days year.

 
 
2/9

--------------------------------------------------------------------------------

 

2.
Said interest is to be paid by SCMP to RHKG on the day following one year after
signing of this agreement and on any of the four anniversaries thereto without
any taxes, fees and other charges.

 
III.
Term of the SCMP-Loan

 
1.
The SCMP-Loan is granted for a fixed period of 5 (five) years after signing of
this Agreement. The SCMP-Loan shall be repaid by SCMP to RHKG 60 month after
signing hereof.

 
2.
The SCMP-Loan shall be prepaid prior to the end of the 5 year-period:

 
2.1
in case SCMP, in its sole judgement, has accumulated sufficient funds to make
payment of all or part of the outstanding amounts under the SCMP Loan; or

 
2.2
in case of a sale or actual or agreed total loss of the Vessel; within 5 (five)
banking days after the purchase price from any buyer of the Vessel has been paid
or any substitute from any insurance and/or P&I has been paid.

 
2.3
In case the Nord/LB Loan increase can be achieved, SCMP shall use its best
endeavours (i) to have the KG – in a legally admissible way - pay out to SCMP an
amount equivalent to the SCMP-Loan, in which case SCMP is obliged to repay the
SCMP-Loan immediately to RHKG or, (ii) to make a voluntary early repayment of
the SCMP-Loan by other available means.

 
3.
SCMP shall be entitled to repay all or any portion of the SCMP-Loan, without
penalty at any time prior to the end of the loan period. Such pre-payments have
to be advised by SCMP to RHKG at least 10 banking days in advance.

 
IV.
Securities

 
.
Payment of the SCMP-Loan of EUR 6,050,000.00 (Euro six million and fifty
thousand) and relevant interest will be secured cumulatively by the following
(each a “Security Instrument” and collectively the “Security Instruments”) in a
form acceptable to RHKG:

 
 
a)
Notarial deed containing an abstract acknowledgment of debt in the amount of the
SCMP-Loan plus 6% interest p.a. with submission to immediate execution
(“abstraktes Schuldanerkenntnis mit Unterwerfung unter die sofortige
Zwangsvollstreckung”), as per Annex 1 hereto.

 
 
3/9

--------------------------------------------------------------------------------

 

 
b)
Assignment by SCMP of all rights to dividend payments arising from a
share-capital of EUR 6,050,000.00 from the KG, provided that in case of partial
re-payment of the loan RHKG shall release the rights to dividends in relation to
such part of the share-capital for which payments have been made.

 
 
c)
upon demand by RHKG pledge the shares held by SCMP in the KG up to a nominal
value of € 6,050,000.00, for purposes hereof, the parties agree that upon any
exercise by RHKG against the pledged shares, the value of such shares
surrendered shall be the value of the share-capital paid for such shares.

 
V.
Warranties and Representations, Covenants

 
1.
SCMP shall use its best efforts to collect sufficient funds to be able to repay
the SCMP-loan before the expiry of the five-year term.

 
2.
SCMP shall not dispose any of its assets or accept any restructuring measures in
a way unreasonably detrimental to RHKG’s security interest.

 
3.
To the knowledge of SCMP, KG has not any dividend restriction other than with
NORD/LB or the Share Transfer Agreement in place as to the distribution of
profits and will not agree to any such restriction, other than provided in the
agreement with Nord/LB;

 
4.
SCMP shall present financial statements fully audited in accordance with German
GAAP standards to RHKG latest at June 30th of the following year.

 
5.
SCMP shall present non-audited semi-annual management accounts (i.e. profit and
loss, and balance sheet) per June 30th to RHKG on July 30th of each year.

 
6.
The profits of the KG distributed to SCMP are reserved and used only for the
repayment of the SCMP-Loan.

 
VI.
Events of Default

 
 
1.
An Event of Default occurs if:

 
 
a.
SCMP fails to pay when due the SCMP-Loan or interest or other sum payable
hereunder or under or pursuant to any of the Security Instruments or other
document relating to this Agreement; or

 
 
4/9

--------------------------------------------------------------------------------

 

 
b.
SCMP or KG defaults in the performance or observance of any other obligation or
term contained herein, in any of the Security Instruments or other document
relating to this Agreement; or

 
 
c.
this Agreement or any of the Security Instruments ceases in whole or in part to
be valid, binding or enforceable; or

 
 
d.
any representation, warranty covenant or undertaking made by SCMP in this
Agreement or in any certificate, statement or other document delivered in
connection with the execution and delivery hereof shall prove to have been
incorrect, inaccurate or misleading in any material respect; or

 
 
e.
there is a material adverse change in the financial situation of SCMP and such
occurrence in the opinion of RHKG makes it unlikely that SCMP will be able to
perform their obligations hereunder and/or under the Security Instruments in the
manner provided herein and/or therein; or

 
 
f.
SCMP ceases or threatens to cease to carry on its business or disposes or
threatens to dispose of any substantial part of its assets or the same are
seized or appropriated for any reason; or

 
 
g.
SCMP and/or the KG becomes insolvent or bankrupt or becomes unable to pay its
debts as they mature or makes any composition with or assignment for the benefit
of its creditors or applies for or consents to or sustains the appointment of a
trustee or receiver in respect of its assets or a substantial part thereof or
ceases or threatens to cease to carry on business; or

 
 
h.
SCMP ceases to be a limited partner (Kommanditist) of the KG holding a minimum
of fifty (50) percent of the KG; or

 
 
i.
any event of default occurs under the Nord/LB Senior Loan Facility and Nord/LB
has therefore given notice of termination of the Senior Loan.

 
 
2.
If any such event occurs, RHKG shall be entitled by written notice to the SCMP
to declare the SCMP-Loan immediately due and payable with interest accrued
thereon and with the ability to enforce the Securities or any of them.

 
 
5/9

--------------------------------------------------------------------------------

 
 
B.
Further Disbursements;
Costs and expenses
 
1.
In addition to the terms set out above, under the FINC-Loan RHKG has assumed 50%
of the outstanding debt of FINC towards H Clarkson & Company Limited
(“Clarksons”) concerning the brokerage agreement relating to the Vessel (Hull
No. 6168), pursuant to § 415 of the German Civil Code (“BGB”). In case Clarksons
does not agree to the assumption of debt, RHKG is obliged to satisfy Clarksons
in time pursuant to § 415 III BGB.

 
2.
If and insofar as RHKG has to make any payment to either Clarksons or FINC due
to this assumption of debt, SCMP shall indemnify RHKG for 75 % of all monies
advanced or disbursed.

 
3.
RHKG has further undertaken the following obligation toward FINC under the
FINC-Loan:

 
“At March 31, 2014 RHKG will obtain on its own cost an updated fair market
evaluation of any goods encumbered with a security for the FINC-Loan provided by
an internationally well reputed independent appraiser or ship broker. The
evaluation is to be made without physical inspection of the good and on the
basis of an arms-length transaction between willing buyer and willing seller.
 
 
If the fair market value assessed in accordance with the aforementioned
evaluation shall be less than 120% of the aggregate outstanding FINC-Loan
including interest, if unpaid (“Shortfall”), RHKG covenants to furnish FINC with
an additional security for the purpose of remedying the Shortfall. The fair
market value of the additional security shall be determined in the same method
as the other goods provided as security and shall not be less than the
Shortfall.“

 
If and insofar as RHKG has to make any payment or other arrangements to FINC due
to the above obligation, SCMP shall indemnify RHKG for all monies advanced or
disbursed or costs or fees incurred or otherwise.
 
4.
SCMP shall reimburse RHKG for the costs of any security provided in respect of
the FINC-Loan, including but not limited to the costs of registration of any
mortgages and the costs of any guarantees provided as security to FINC by RHKG
or third parties at RHKG’s request and costs.

 
 
6/9

--------------------------------------------------------------------------------

 

5.
SCMP shall re-imburse RHKG for any cost of legal advice in relation to the
FINC-loan and this agreement, including but not limited to disbursements, taxes,
duties etc.

 
6.
An invoice provided by RHKG and supported by relevant vouchers or other
documentation of disbursements shall be conclusive evidence of the amounts
payable by SCMP pursuant to this section C.

 
7.
Any other costs in relation hereto are to be borne by the party that incurs them

 
C.
Miscellaneous
 
I.
Payments

 
1.
The SCMP-Loan shall be paid to the following bank account of the KG:

 
Account number: 199 886 946
Norddeutsche Landesbank Girozentrale,
Hannover/Germany,
 
2.       Any payment to RHKG under the SCMP-Loan shall be made to the following
bank account of RHKG:
 
BIC: GENODEF1LER
IBAN: DE 23 285 900 75 000 1799 000
Ostfriesische Volksbank eG,
Leer/Germany,
 
II.       Severability
 
Should any provision of this Agreement be invalid or unenforceable or to be
regarded as invalid or unenforceable, then the validity and enforceability of
the remaining provisions of this Agreement shall not be affected. In this case,
the parties will identify and replace the invalid or unenforceable provision or
provisions with provision/provisions which comes/come closest to the
commercially intended. The same applies in case of gaps in this Agreement.

 
7/9

--------------------------------------------------------------------------------

 

III.
Modifications

 
Any and all changes and/or amendments to this Agreement shall be in writing
only; this applies in particular to this provision.
 
IV.
Applicable Law and Settlement of Disputes

 
1.
All rights and obligations arising out of or in connection with this Agreement
shall be governed by and interpreted according to the Law of the Federal
Republic of Germany.

 
2.
All disputes arising out of or in connection with this Agreement or concerning
its validity shall be finally settled by arbitration in accordance with the
Arbitration Rules of the German Maritime Arbitration Association. Place of
arbitration is Hamburg. Language of Arbitration is English.

 
 
8/9

--------------------------------------------------------------------------------

 

V.
Notices

 
1.
Any notice to be served on any party by the other shall be sent by prepaid
recorded delivery or registered post or by facsimile and shall be deemed to have
been received by the addressee within 72 hours of posting or 24 hours if sent by
facsimile to the correct facsimile number of the addressee. Time for service of
notice shall not run during a day when it is not a business day in the place of
addressee.

 
2.
The Parties’ addresses and other details for the purposes of this Clause 14 are
as follows:

 
Reederei Hartmann GmbH & Co. KG
Attn: Dr. Niels Hartmann
Neue Straße 24
26789 Leer
Germany,
Tel.      +49 – 491 - 999700
Fax:      +49 – 491 -9997060
Email: n.hartmann@hartmann-ag.com
 
Suresh Capital Maritime Partners Germany GmbH
c/o Cain, Watters & Associates
Attn.: Jason Morton
5580 Peterson Lane - Suite 250,
75240 Dallas,
United States of America
Tel.:     + 1 972 392 5400 ;
E-mail: Jmorton@3to1fmr.com
 
or any other address notified by a party to all other parties.
 
Signed this 5th day of March, 2010
     
        
/s/ Jason Morton
 
/s/ Dr. Niels Hartmann
Suresh Capital Maritime Partners Germany GmbH
 
Reederei Hartmann GmbH & Co. KG
     
By: Jason Morton
Title: Managing Director
 
By: Dr. Niels Hartmann
Title: Managing Director


 
9/9

--------------------------------------------------------------------------------

 